Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s amendments filed 11/08/2021 obviate the restriction requirement of 09/07/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without 
“flow sensing means” in claims 12 and 23. The specification describes the flow sensing means as a rotatable element which is rotated by a swirling effect of fluid in the mixing chamber. Therefore, the flow sensing means is interpreted as such or as an equivalent thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, “the fixable valve fitting” lacks sufficient antecedent basis in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-7 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peel (US20130340162) in view of Abraham (US6286464).
Regarding claim 1
At least two fluid inlets and at least one fluid outlet (Figure 4: 4 and 6 and 8),
at least one movable valve member and at least one actuator configured to move the or each movable valve member (Figure 4: 22, 22’, 18a, 18a’), and
an electronic control system configured for receiving inputs from an input device and adapted to receive temperature inputs of outlet water temperature and to control the operation of the or each actuator (¶152),
wherein the valve cartridge includes a mixing chamber that is configured to mix two or more fluid flows and which is situated downstream of the or each movable valve member and upstream of where the temperature measurement is made (¶152, Figure 4: 11).
Peel does not disclose a temperature sensor where the temperature sensor provides the inputs to the controller or where the temperature sensor is downstream of the mixing chamber.
However, as noted above Peel discloses utilizing temperature measurements at outlet 8, see Figure 4 and ¶152, for controlling the actuators 22 and 22’. Abraham discloses locating a temperature sensor at a valve outlet (Figure 3: 102, 34) in order to sense mixed water temperature.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a temperature sensor in outlet 8 of Peel, thereby downstream of mixing chamber 11, to provide the disclosed temperature measurements in Peel in order to garner an accurate reading of water temperature.
Regarding claim 2, Peel as modified teaches all of the limitations of claim 1, wherein the or each actuator includes an electric motor (¶151).
Regarding claim 4, Peel as modified teaches all of the limitations of claim 1, wherein the or each actuator includes a linear actuator (¶151).
Regarding claim 6, Peel as modified teaches all of the limitations of claim 1, wherein
The valve cartridge is configured for engagement with a complimentary fixable valve fitting that is connectable to the pipework of a plumbing installation and has complimentary fluid outlets and a fluid inlet or fluid inlets (Figure 9b: 64, 65, 66).
Regarding claim 7
However, it is known in the art to utilize mating features such as seals to establish sealed connections at inlets and outlets of valve cartridges (col. 3, lines 34-46 of Abraham).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize mating features such as seals at each inlet and outlet in Peel in order to prevent water from leaking.
Regarding claim 17, Peel as modified teaches all of the limitations of claim 1, wherein
The or each movable valve member is elongate in shape and a linear movement of the movable valve member is aligned with a length of the elongate shape (Figure 4: 19).
Regarding claim 18, Peel as modified teaches all of the limitations of claim 1, wherein
The at least two fluid inlets and the at least one fluid outlet are all situated on a single substantially flat face (Figure 2: Face beginning at 4, the face is bent at 90 degrees, where 7 is located, and is bent 90 degrees again where 6 is located. The face is shown as substantially flat in the transverse direction).
Regarding claim 19
The valve cartridge is configured to enable a mechanical fastening system to hold the valve cartridge securely to the fixable valve fitting (Figure 9b).
Regarding claim 20, Peel as modified teaches all of the limitations of claim 1, including an electronically controllable mixing valve assembly including the electronically controllable mixing valve cartridge as claimed in claim 1 (Figures 9a-9b), a fixable valve fitting (Figure 9b: 64-66), the electronically controllable mixing valve cartridge being connectable to the fixable valve fitting using a mechanical fastening system (Figure 9b: 64-66 are shown as fastened and it can be considered mechanical), and the fixable valve fitting being connectable to a plumbing system of a building and configured to direct fluid to the at least two fluid inlets of the valve cartridge and to receive fluid from the at least one fluid outlet of the valve cartridge and being configured to allow leak resistant seals to be established between the or each mating feature of the electronically controllable mixing valve cartridge and complimentary mating features of the fixable valve fitting (Figure 9b: 64-66 are fluidically connectable to a plumbing system of a building, where 64-65 provide inlet fluid and 66 receives outlet fluid. The device is a faucet overall – under normal operation leak resistant seals are formed so that water only flows from the source and out 63).
Claims 9-11 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peel (US20130340162) in view of Abraham (US6286464), further in view of Song (US20160334807).
Regarding claim 9, Peel as modified teaches all of the limitations of claim 1, wherein
the valve cartridge includes transfer passages through which fluid flows as the fluid approaches the mixing chamber (Figure 4: Fluid is inlet and flows through cylindrical bores to the mixing chamber).
Peel does not disclose where the passages are shaped to induce swirling motion within the mixing chamber.
However, Song discloses that inducing swirling motion in the mixing chamber via hot and cold transfer passage design allows for rapid mixing (¶50).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the transfer passages of Peel to induce swirling motion of the fluids in the mixing chamber in order to promote rapid mixing.
Regarding claims 10-11, Peel as modified teaches all of the limitations of claim 9, wherein the mixing chamber is substantially cylindrical in shape (Figure 4: 11).
Peel as modified does not disclose the tangential directing of fluid from the transfer passages into the mixing chamber.
However, Song discloses utilizing transfer passages each configured to direct the fluid in a direction that is substantially tangential to a circle defining a perimeter of a cylindrical mixing chamber (Figure 10H), wherein a cross sectional area of the transfer passages reduces in a direction of flow towards the mixing chamber (Figure 10H, longitudinal cross sectional area of H and C passages decreases towards 152) which promotes rapid mixing (¶50).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the transfer passages of Peel as taught by Song in order to promote rapid mixing.
Regarding claim 21, Peel as modified teaches all of the limitations of claim 7, wherein
the valve cartridge includes transfer passages through which fluid flows as the fluid approaches the mixing chamber (Figure 4: Fluid is inlet and flows through cylindrical bores to the mixing chamber).
Peel does not disclose where the passages are shaped to induce swirling motion within the mixing chamber.
However, Song discloses that inducing swirling motion in the mixing chamber via hot and cold transfer passage design allows for rapid mixing (¶50).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the transfer passages of Peel to induce swirling motion of the fluids in the mixing chamber in order to promote rapid mixing.
Regarding claim 22, Peel as modified teaches all of the limitations of claim 21, wherein the mixing chamber is substantially cylindrical in shape (Figure 4: 11).
Peel as modified does not disclose the tangential directing of fluid from the transfer passages into the mixing chamber.
However, Song discloses utilizing transfer passages each configured to direct the fluid in a direction that is substantially tangential to a circle defining a perimeter of a cylindrical mixing chamber (Figure 10H) which promotes rapid mixing (¶50).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the transfer passages of Peel as taught by Song in order to promote rapid mixing.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peel (US20130340162) in view of Abraham (US6286464), further in view of Rosko (US20140352799).
Regarding claim 12, Peel as modified teaches all of the limitations of claim 1, wherein the cartridge includes a flow rate sensor to sense the flow rate at the mixing chamber (¶67, ¶86).
Peel does not disclose the particulars of the flow rate sensor.
However, Rosko discloses a flow rate sensor for a faucet fixture which is a flow sensing means (Figure 5: 126, ¶75).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a flow sensing means in Peel to garner the measured flow rate of Peel in order to provide accurate flow rate readings to the controller in Peel.
Claims 23 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peel (US20130340162) in view of Abraham (US6286464), further in view of Song (US20160334807), further in view of Rosko (US20140352799).
Regarding claim 23, Peel as modified teaches all of the limitations of claim 10, wherein the cartridge includes a flow rate sensor to sense the flow rate at the mixing chamber (¶67, ¶86).
Peel does not disclose the particulars of the flow rate sensor.
However, Rosko discloses a flow rate sensor for a faucet fixture which is a flow sensing means (Figure 5: 126, ¶75).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a flow sensing means in Peel to garner the measured flow rate of Peel in order to provide accurate flow rate readings to the controller in Peel.
Regarding claim 13
the flow sensing means includes a rotatable element that is rotated by swirling fluid within the mixing chamber (¶75 of Rosko, 126 rotates. See rejection of claim 23 where 126 is actuated by mixing chamber water. See rejection of claim 9, where Peel as modified has swirling water in the mixing chamber).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peel (US20130340162) in view of Abraham (US6286464), further in view of Peel (US20080112843).
Regarding claim 15, Peel as modified teaches all of the limitations of claim 4, but does not disclose the lead screw assembly of claim 15.
However, Peel ‘843 discloses utilizing a lead screw to translate rotational motion from a motor into linear motion for a valve spool (¶86).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include a lead screw assembly in the linear actuator of Peel in order to garner a reliable method of transforming rotational motion into linear motion.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peel (US20130340162) in view of Abraham (US6286464), further in view of Tochikubo (US4854348).
Regarding claim 16, Peel as modified teaches all of the limitations of claim 1, but does not disclose wherein the valve members are ceramic valve members.
However, Tochikubo disclose forming cylindrical valve members from ceramic, which reduces wear (col. 9, lines 3-16).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to utilize ceramic for the valve members of Peel in order to improve wear resistance.
Allowable Subject Matter
Claims 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHYLER S SANKS/     Examiner, Art Unit 3763